Citation Nr: 1201671	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO. 09-19 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to service connection for a left knee disorder.

2. Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to August 1985. He had additional subsequent periods of active duty for training and inactive duty training with the Army National Guard and the Army Reserves from August 1985 to December 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut. 

In October 2011, the Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing. A transcript of the hearing is of record.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issue of entitlement to service connection for the residuals of a left leg fibula fracture has been raised by the record, but the claim was left undeveloped. In a February 2009 statement, the Veteran's representative included a claim for service connection for a fracture of the right fibula; while in another February 2009 statement, the Veteran submitted a service connection claim for a left leg fibula fracture. The claim for entitlement to service connection for the residuals of a right leg fibula fracture was withdrawn in a written statement submitted by the Veteran in March 2009. The Agency of Jurisdiction (AOJ) has not adjudicated the issue of entitlement to service connection for the residuals of a left leg fibula fracture; therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The medical evidence is unclear as to whether the Veteran's back disorder was incurred in or as a result of active service. Further development to comply with VA's duty to assist is also necessary. For both of these reasons, the Board is unable to conduct appellate review of this matter and the claim must be remanded. 

The Veteran claims that his left knee and back disorders were directly caused by his military service. He contends that he injured his left knee during a period of active duty for training in June 2004 while demonstrating the operational procedures of military vehicles. 

In an October 2009 statement, the Veteran asserted that his back disorder manifested while working with heavy equipment in Korea, and he aggravated it during active duty for training at Fort Hunter Liggett in 2002. However, during the October 2011 videoconference hearing, the Veteran claimed that his back disorder manifested in June 1985 while serving on a special weapons team. He reported he was a member of a field artillery unit that brought rounds or special weapons to batteries. Specifically, he testified that he injured his back lifting a howitzer to the back of a truck. He stated that he fell to his knees after attempting to lift the howitzer by himself, and he was subsequently placed on bed rest for three or four days. He also testified that he reinjured his back at Fort Hunter Liggett in 2003 during a period of training.

The Veteran testified that any corresponding medical records from his claimed back injury at Fort Hunter Liggett would not be in his service treatment records because there was not a hospital on the base and he was treated at a civilian hospital. He reported that he did not transfer those records to the National Guard.

During the hearing, the Veteran also reported that a Line of Duty determination was completed by the Command Sergeant Major of the 98th Division, a reserve unit, for his claimed back injury. Additionally, in an October 2009 statement, the Veteran asserted that a Line of Duty determination was completed for his left knee and was included in his service records. Review of the service treatment and personnel records associated with the claims file reveals no Line of Duty determinations for the Veteran's claimed left knee or back disorders. A March 1997 Line of Duty determination for a February 1997 right calf injury is the only Line of Duty determination associated with the record.

In a June 2009 Form 9, Appeal to the Board, the Veteran claimed that VA did not obtain all of his military service treatment records. 

In a November 2009 VA treatment record, the Veteran reported he planned to apply for Social Security Administration (SSA) benefits. As the Court of Appeals for Veterans Claims (Court) held in Lind v. Principi, 3 Vet. App. 493, 494 (1992), the duty to assist requires the VA to attempt to obtain records from other Federal agencies, including the Social Security Administration (SSA), when the VA has notice of the existence of such records. The RO must request complete copies of the SSA records used in awarding him disability benefits. If the RO is unable to obtain any of the above records, or after continued efforts to obtain any of the above records it is concluded that it is reasonably certain that they do not exist or further efforts to obtain them would be futile, the Veteran should be notified accordingly. See 38 C.F.R. § 3.159(e) (2011).

Additionally, during a March 2010 VA joints examination, the Veteran indicated that he received worker's compensation from the U.S. Postal Service. It was unclear to the examiner whether he was receiving worker's compensation for his left knee disorder. Neither administrative decisions (favorable or unfavorable) nor the medical records upon which a worker's compensation decision was based are of record. These records are relevant to the issue and they must be obtained. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(1) (2011). 

The Board finds that the claim of service connection for a back disorder must also be remanded for a VA medical opinion to clarify whether the Veteran's current diagnosis was caused by his active military service. 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing circumstances when a VA examination is required). 

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to aVeteran's claim of entitlement to service connection, there are four factors for consideration. These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Appellant's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C.A. § 5103A(d) ; 38 C.F.R. § 3.159(c)(4). 

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service. The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus, but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation. See McLendon, 20 Vet. App at 79. 

Pursuant to 38 C.F.R. § 3.327(a) (2011), examinations will be requested whenever VA determines, as in this case, that there is a need to verify the existence, etiology, or severity of a disability. See 38 C.F.R. § 3.159. VA has the authority to schedule a compensation and pension examination when such is deemed to be necessary, and the Veteran has an obligation to report for that examination. In consideration of McLendon, the Board has determined that a remand is necessary under 38 U.S.C.A. § 5103A to determine whether he has a back disability due to active service. 


(CONTINUED ON NEXT PAGE)

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC will:

Obtain any outstanding service treatment records, including, if possible, any private treatment records associated with the Veteran's 2003 reserve training at Fort Hunter Liggett.

Ascertain if the Veteran has received any VA, non-VA, or other medical treatment that is not evidenced by the current record for a left knee disorder and/or a back disorder, to specifically include, but not limited to, any VA treatment provided after June 2011 and any private treatment provided by the Veteran's private orthopedic physician, identified in VA treatment records as Dr. Murray. Provide the appellant with the necessary authorizations for the release of any non-VA treatment records not currently on file. Obtain these records and associate them with the claims folder.

Ascertain if the Veteran is in receipt of benefits by the Social Security Administration (SSA) for a left knee disorder and/or a back disorder. If so, the RO/AMC must obtain the SSA file.

Ascertain whether the Veteran is in receipt of Workers' Compensation benefits from the U.S. Postal Service for a left knee disorder and/or a back disorder. If so, the RO/AMC must obtain any Workers' Compensation administration decisions (favorable or unfavorable) and the medical records upon which the decisions were based. The RO/AMC must make reasonable efforts to obtain such records, including at least one follow-up request if no response is received; and any other further attempts in accordance with law. 

2. Following receipt of the Veteran's response or upon the passage of a reasonable amount of time, the RO/AMC will arrange for the conduct of a VA spine examination. The following considerations will govern the examination:

The claims folder and a copy of this remand will be provided to the examiner for review in conjunction with the examination. The examiner must acknowledge receipt and review of these materials in any report generated by the examination. The examiner will be advised:

The purpose of the examination is to ascertain whether the Veteran has a back disability as a result of, or aggravated by, any in-service incident. 

THE EXAMINER MUST RESPOND TO THE FOLLOWING INQUIRY:  DOES THE VETERAN HAVE A BACK DISABILITY THAT WAS EITHER CAUSED; OR AGGRAVATED BEYOND NORMAL PROGRESSION DURING OR AS A RESULT OF ACTIVE MILITARY SERVICE OR A PERIOD OF ACTIVE DUTY FOR TRAINING?

The question of the severity of the disorder is only relevant to the extent that it may provide information as to the source of the disorder.

The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the examiner explained the factual and medical bases for any opinion.  

In addition to any other evidence now of record or which will be obtained as a result of this remand, the examiner's attention is called to the following matters of record:

* A June 1985 service treatment record with a diagnosis of back strain after the Veteran complained of back pain from lifting a heavy object;

* A July 1985 separation examination which noted a normal spine evaluation;

* Reports of medical history dated in August 1989, August 1993, July 1998, and January 2001, in which the Veteran denied recurrent back pain;

* A December 1999 private treatment record from Kaiser Permanente in which the Veteran complained of stiffness in his upper and lower back over the previous month and a-half; and

* A June 2010 VA treatment note which noted a December 2007 MRI that revealed multiple level degenerative disc disease of the lumbar spine.

3. Thereafter, the RO/AMC will review the claims file and ensure that the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action is to be implemented. 

4. The RO/AMC must then readjudicate the claims of service connection for a left knee disorder and a back disorder, including consideration of all of the evidence of record. If the benefits sought on appeal remain denied, the Veteran and his representative will be furnished a supplemental statement of the case with reasons and bases for the decision. The Veteran and his representative will be then given an appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


